Citation Nr: 1044936	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  His 
medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, that denied the benefits sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In his April 2007 Substantive Appeal (VA Form 9), the Veteran 
requested a hearing at the RO before a Veterans Law Judge.  
However, in June 2009 the Veteran explicitly withdrew his request 
for a hearing.  38 C.F.R. § 20.704(e).  Accordingly, the request 
for a hearing has been withdrawn.

In September 2009 the Board remanded the Veteran's claim for 
further development.  With regard to the Veteran's claim of 
entitlement to service connection for bilateral hearing loss the 
requested development has been completed.  Accordingly, no 
further action is necessary to comply with the Board's remand 
directives on that particular issue.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board notes that the Board's September 2009 remand also 
remanded the Veteran's claim of entitlement to service connection 
for tinnitus.  The grant of service connection for that condition 
in a December 2009 rating decision is a complete grant of the 
benefit sought for that particular issue and therefore it is no 
longer before the Board.  As there has been no disagreement or 
appeal as to the downstream elements of effective date or 
compensation level, no such issues are in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Unfortunately, the issues of entitlement to service connection 
for the Veteran's right and left knee disorders still require 
further development.  Accordingly, they are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss has not been shown to be 
causally or etiologically related to active service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated December 2005, March 2006, 
January 2009 and October 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced him in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied the 
duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Board notes that 38 C.F.R. § 3.385 and Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) indicate that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  In addition, the 
Board notes that for VA purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory threshold for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).

The Veteran first claimed entitlement to service connection for 
bilateral hearing loss in June 2005.  Following a February 2006 
deferral of that claim, the RO issued an April 2006 rating 
decision denying entitlement to service connection.  The Veteran 
submitted a Notice of Disagreement (NOD) in September 2006.  The 
RO issued a Statement of the Case (SOC) in April 2007, and the 
Veteran filed a Substantive Appeal (VA Form 9) later that month.  
The Veteran's claim came before the Board in September 2009, at 
which time it was remanded for further development. The requested 
development has been completed to the extent possible, and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Veteran's claim is once again before the Board.  

The evidence of record consists of service treatment records, 
private treatment records, VA treatment records, VA examination 
reports and written statements from the Veteran.  The Board notes 
that the Veteran's service treatment records are entirely 
negative for any report of or treatment for any hearing loss.  
The Veteran's entrance and separation examinations both indicate 
findings within normal limits.  Conversion of the ASA to ISO 
standard did not reveal any significant changes in hearing 
outside of test reliability for all thresholds except 2000 hertz 
in the left year, where a 15 decibel shift was noted.  

Following service, the Veteran's private treatment records 
indicate that he was afforded Bekesy audiograms in March 1976, 
January 1977, May 1978 and July 1980.  An undated audiogram is 
also noted.  The audiograms from 1976 and 1977 showed essentially 
normal hearing with mild decreases at low and high frequencies, 
which recovered to normal hearing on the 1978 and 1980 
audiograms.  In an April 1985 physical fitness examination for 
the United States Postal Service the Veteran denied having any 
complaints of decreased hearing.  

VA treatment records from June 2005 indicate that the Veteran 
complained of decreased hearing.  In a written statement the 
Veteran stated that he was wounded during a barrage of hand 
grenades and temporarily lost his hearing.  

The Veteran was first afforded a VA examination for his hearing 
loss in December 2005.  During that examination the examiner 
noted that the Veteran reported first noticing hearing 
difficulties while in Vietnam.  The examiner noted that the 
Veteran reported being exposed to grenade noises.  Following 
military service it was noted that the Veteran worked for the US 
Postal Service for twelve years on a sorting machine and on the 
docks as a technician.  It was noted that hearing protection was 
provided during work with the Postal Service.  In an addendum, 
the VA examiner stated that since there was no evidence of 
hearing loss at separation from service it was not possible to 
link the Veteran's current hearing loss to service.  

The Veteran was afforded another VA examination for his hearing 
loss in November 2009.  The examiner performed audiometric tests 
and diagnosed the Veteran with bilateral sensorineural hearing 
loss.  Middle ear status was within normal limits and the 
tympanic membranes appeared normal bilaterally.  Puretones 
revealed sloping moderate high frequency sensorineural hearing 
loss on the left and moderately severe high frequency 
sensorineural hearing loss on the right.  Word discrimination 
score were excellent bilaterally.  The examiner stated that there 
were no significant effects on occupation and no effects on usual 
daily activities.  The examiner also stated that the Veteran's 
hearing loss was less likely than not caused by or a result of 
his military service.  In his supporting rationale he stated that 
research studies have shown that hazardous noise exposure has an 
immediate effect of hearing and does not have a delayed onset.  
She stated that based on these studies the Veteran's hearing at 
his separation examination accurately represents the effects of 
any hazardous noise exposure the Veteran sustained during active 
service.  The examiner also stated that she considered several 
pertinent issues, including the Veteran's MOS, described military 
duties, shrapnel injury, absence of hearing protection devices, 
the chronology of the Veteran's hearing loss symptoms, the nature 
and severity of the Veteran's hearing loss and the audiometric 
configuration.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of the claimed conditions and a nexus or 
relationship between those conditions and service, or between 
those conditions and another service-connected disorder.  The 
Veteran has presented no evidence of any link between his hearing 
loss and any incident of service beyond his own unsupported 
statements.  In the absence of any evidence showing possible 
etiology during the Veteran's period of service or evidence 
showing that the Veteran's bilateral hearing loss dates back to 
his period of service the claim for service connection must be 
denied.  

The Veteran has clearly expressed his belief that his bilateral 
hearing loss is related to service and the Board does not doubt 
his sincerity.  However, there is insufficient evidence to show 
that the Veteran's hearing loss dates back to service, and the 
Board notes that the appellant is not competent to offer an 
opinion on a matter clearly requiring medical expertise, 
including the etiology of his hearing loss.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is 
not a case in which the Veteran's lay beliefs alone can serve to 
establish any association between the claimed conditions and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, the 
Veteran's lay report is outweighed by the other evidence of 
record, including the November 2009 VA examination report, which 
indicates that the Veteran's hearing loss is not due to service.

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's bilateral hearing 
loss began during active service or is causally related to any 
incident of active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

The Veteran has also claimed entitlement to service connection 
for degenerative joint disease of the left and right knees.  
Unfortunately, a remand is again required in this case.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below.  

As explained above, in order to establish service connection for 
a claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulted in a 
current disability, that the claimed disability was incurred 
during active service, or, if the claimed disability pre-existed 
active service, that it was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

In the Board's September 2009 remand it noted that the while the 
Veteran had been provided a VA examination of the muscles in 
December 2005 that examiner had not expressed any opinion 
whatsoever as to the etiology of the Veteran's joint disease of 
the knees.  As such, the Board remanded the Veteran's claim in 
order to provide the Veteran a VA examination in support of his 
claim.  The RO/AMC was requested to ask the examiner to provide 
an examination and express an opinion regarding whether either or 
both of the Veteran's knee disorders are at least as likely as 
not related to the Veteran's service, including his service-
connected residuals of a shrapnel wound to the back.  In 
addition, the examiner was to offer an opinion regarding whether 
the Veteran's joint disease involving either or both knees was 
aggravated in any way by the Veteran's service-connected back 
disability.  

The Veteran was afforded the requested VA examination in November 
2009.  The examiner diagnosed the Veteran with status post 
operative total left knee arthroplasty, with residuals.  He also 
diagnosed the Veteran with degenerative joint disease, 
superimposed on osteoarthritis, of the right knee, with 
residuals, and an old injury to the anterior midshaft, left 
tibia.  In his medical opinion the examiner stated that the 
Veteran's knee conditions were not consistent with service-
connected residuals of the shrapnel wound to his back and that it 
was less likely as not that the Veteran's bilateral knee 
conditions were caused by, precipitated by, or aggravate by 
residuals of the Veteran's service-connected shrapnel wound to 
the back.  In this opinion the examiner failed to address the 
Board's question as to whether either or both of the veteran's 
knee disorders were at least as likely as not related to the 
Veteran's service as a whole.  

The extent to which the Veteran's degenerative joint disease of 
the left and right knees is etiologically related to service is 
still unclear.  As such, the RO/AMC should return the Veteran's 
claims file to the VA examiner who conducted the November 2009 VA 
examination.  If available this examiner is asked to provide an 
addendum putting forth his opinion regarding a possible 
etiological relationship between the Veteran's period of service 
and the Veteran's current degenerative joint disease of the left 
and right knees.  An accompanying rationale is requested.  If the 
examiner is unavailable, the Veteran should be provided another 
examination and the same questions should be asked of a different 
examiner.  

The evidence of record is insufficient for the Board to render a 
decision on the claim for service connection for a left shoulder 
disability.  Additional development of the medical evidence and 
adjudication on these bases is therefore indicated.  The 
questions enumerated above require further investigation by a 
medical professional, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the RO/AMC should return the 
Veteran's claim file to the VA examiner who 
conducted the November 2009 VA examination.  
If this examiner is available, he is asked to 
provide an addendum which includes a medical 
opinion wherein he individually states for 
each disorder, whether it is at least as 
likely as not (50 percent or greater 
probability) related to the Veteran's active 
service.  A complete rationale for each 
opinion offered should be included in the 
report and an explanation of the principles 
involved would be of considerable assistance 
to the Board.  Specifically, that rationale 
should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the Veteran. 

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

If the examiner is unavailable, the Veteran 
should be scheduled for an additional VA 
examination to address the questions above.  
The claims folder should be made available to 
and be reviewed by the examiner prior to the 
examination.  

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


